TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00682-CR







Arnold Cecil Holderrieth, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HARRIS COUNTY, 262ND JUDICIAL DISTRICT


NO. 801,638, HONORABLE MIKE S. ANDERSON, JUDGE PRESIDING







Appellant Arnold Cecil Holderrieth pleaded guilty to indecency with a child by
exposure.  See Tex. Penal Code Ann. § 21.11 (West Supp. 2000).  The district court adjudged
him guilty and imposed sentence of imprisonment for seven years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.



				                                                                       

				Lee Yeakel, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed

Filed:   March 9, 2000

Do Not Publish